Exhibit 10.19

R.R. DONNELLEY & SONS COMPANY
CASH RETENTION AWARD

(2012 PIP)


  

 

1.Grant of Award.  This Award is in recognition of your hard work and dedication
over the last several years and is granted as an incentive for the Grantee to
remain an employee of the Company and share in the future success of the
Company.  The Company hereby credits to Grantee $________ (the “Retention
Award”), subject to the restrictions and on the terms and conditions set forth
herein.  This Award is made pursuant to the provisions of the Company’s 2012
Performance Incentive Plan (the “2012 PIP”).  Capitalized terms not defined
herein shall have the meanings specified in the 2012 PIP.  Grantee shall
indicate acceptance of this Award by signing and returning a copy hereof.

2.Vesting.  

(a)Except to the extent otherwise provided in paragraph 2(b) or 3 below, the
Retention Award shall vest and be payable in three equal installments on each
of:

 

•

January 1, 2015

 

•

January 1, 2016

 

•

January 1, 2017

 

(b)Upon the Acceleration Date associated with a Change in Control, the Retention
Award, shall, in accordance with the terms of the 2012 PIP, become fully vested
and payable.

3.Treatment Upon Separation from Service.

(a)If Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h), hereinafter a “Separation from Service”) (i) by reason
of death or (ii) by reason of Disability (as defined as in the Company’s
long-term disability policy as in effect at the time of Grantee’s disability)
any portion of the Retention Award that is unvested as of the date of such
Separation from Service shall become fully vested and payable.    

(b)(1) If at any time prior to the first vest date set forth in paragraph 2(a)
above Grantee has a Separation from Service  (A) prior to age 65 by reason of a
Qualifying Retirement, or (B) on account of retirement on or after age 65 , any
portion of the Retention Award that is unvested as of the date of such
Separation from Service shall be forfeited.  

(2) If at any time after the first vest date set forth in paragraph 2(a) above
Grantee has a Separation from Service either (A) prior to age 65 by reason of a
Qualifying Retirement or (B) on account of retirement on or after age 65, any
portion ofthe  Retention Award that is unvested as of the date of such
Separation from Service shall vest and be payable in accordance with the terms
of paragraph 2(a) above.  A “Qualifying Retirement” is defined as

--------------------------------------------------------------------------------

(A) Grantee is an active participant in a Company sponsored retirement benefit
plan and is eligible to commence benefits thereunder at the time of Separation
from Service and Grantee’s Separation from Service was not initiated by the
Company for Cause (a Grantee that is a participant in the Retirement Benefit
Plan of R.R. Donnelley & Sons Company (the “RR Donnelley Pension Plan”) is
eligible to commence benefits under the plan if Grantee is eligible to commence
benefits under the traditional formula of the RR Donnelley Pension Plan, or
would have been eligible to commence benefits under the traditional formula of
the RR Donnelley Pension Plan had Grantee been a participant in the traditional
formula of the RR Donnelley Pension Plan during his or her service with R.R.
Donnelley & Sons Company and/or any subsidiary at the time of Separation from
Service); or

(B) Grantee is not an active participant in a Company sponsored retirement
benefit plan but Grantee would have been eligible to commence benefits under the
traditional formula of the RR Donnelley Pension Plan had Grantee been a
participant in the traditional formula of the RR Donnelley Pension Plan during
his or her service with the Company and/or any subsidiary at the time of
Separation from Service; or

(C) a Separation from Service that the Committee determines is a Qualifying
Retirement.

(c)If at any time Grantee has a Separation from Service other than as set forth
in paragraph 3(a),or (b)  above, any portion of the  Retention Award that is
unvested as of the date of such Separation from Service shall be forfeited.

4.Payment of Award.  As soon as practicable following any vesting date , the
Company shall pay Grantee the vested portion of the Retention Award, subject to
deduction of the Required Tax Payments in accordance with paragraph 5 below;
provided, however, that if Grantee has a Separation from Service described in
Section 3(b) and Grantee is a “specified employee” within the meaning set forth
in the document entitled “409A:  Policy of R.R. Donnelly & Sons Company and to
Affiliates Regarding Specified Employees” on the date of Grantee’ Separation
from Service, then the date of payment shall be postponed to the first business
day of the sixth month occurring after the month in which the date of Grantee’s
Separation from Service occurs (or, if earlier, thirty days after the date of
Grantee’s death).   

5.Withholding Taxes.  As a condition precedent to the payment of the Retention
Award  pursuant to this Award, the Company may, in its discretion, deduct from
any amount then or thereafter payable by the Company to Grantee such amount of
cash as the Company may be required, under all applicable federal, state, local
or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to the Award.  

6.Non-Solicitation.

(a)Grantee hereby acknowledges that the Company’s relationship with the customer
or customers Grantee serves, and with other employees, is special and unique,
based upon the development and maintenance of good will resulting from the
customers' and other employees’ contacts with the Company and its employees,

2

 

--------------------------------------------------------------------------------

including Grantee.  As a result of Grantee’s position and customer contacts,
Grantee recognizes that Grantee will gain valuable information about (i) the
Company’s relationship with its customers, their buying habits, special needs,
and purchasing policies, (ii) the Company’s pricing policies, purchasing
policies, profit structures, and margin needs, (iii) the skills, capabilities
and other employment-related information relating to Company employees, and (iv)
and other matters of which Grantee would not otherwise know and that is not
otherwise readily available.  Such knowledge is essential to the business of the
Company and Grantee recognizes that, if Grantee has a Separation from Service,
the Company will be required to rebuild that customer relationship to retain the
customer's business.  Grantee recognizes that during a period following
Separation from Service, the Company is entitled to protection from Grantee’s
use of the information and customer and employee relationships with which
Grantee has been entrusted by the Company during Grantee’s employment.

(b) Grantee acknowledges and agrees that any injury to the Company’s customer
relationships, or the loss of those relationships, would cause irreparable harm
to the Company.  Accordingly, Grantee shall not, while employed by the Company
and for a period of one year from the date of Grantee’s Separation from Service
for any reason, including Separation from Service initiated by the Company with
or without cause, directly or indirectly, either on Grantee’s own behalf or on
behalf of any other person, firm or entity, solicit or provide services that are
the same as or similar to the services the Company provided or offered while
Grantee was employed by the Company to any customer or prospective customer of
the Company (i) with whom Grantee had direct contact during the last two years
of Grantee’s employment with the Company or about whom Grantee learned
confidential information as a result of his or her employment with the Company
or (ii) with whom any person over whom Grantee had supervisory authority at any
time had direct contact during the last two years of Grantee’s employment with
the Company or about whom such person learned confidential information as a
result of his or her employment with the Company.

(c)Grantee shall not, while employed by the Company and for a period of two
years following Separation from Service Grantee’s Separation from Service for
any reason, including Separation from Service initiated by the Company with or
without cause, either directly or indirectly solicit, induce or encourage any
individual who was a Company employee at the time of, or within six months prior
to, Grantee’s Separation from Service, to terminate their employment with the
Company or accept employment with any entity, including but not limited to a
competitor, supplier or customer of the Company, nor shall Grantee cooperate
with any others in doing or attempting to do so.  As used herein, the term
"solicit, induce or encourage" includes, but is not limited to, (i) initiating
communications with a Company employee relating to possible employment, (ii)
offering bonuses or other compensation to encourage a Company employee to
terminate his or her employment with the Company and accept employment with any
entity, including but not limited to a competitor, supplier or customer of the
Company, or (iii) referring Company employees to personnel or agents employed by
any entity, including but not limited to competitors, suppliers or customers of
the Company.

7.Miscellaneous.

(a)Nothing in this Award shall confer upon Grantee any right to continue in the

3

 

--------------------------------------------------------------------------------

employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.  

(b)This Award shall be governed in accordance with the laws of the state of
Delaware.

(c)This Award shall be binding upon and inure to the benefit of any successor or
successors to the Company.  

(d)Neither this Award nor any rights hereunder may be transferred or assigned by
Grantee other than by will or the laws of descent and distribution or pursuant
to beneficiary designation procedures approved by the Company or other
procedures approved by the Company.  Any other transfer or attempted assignment,
pledge or hypothecation, whether or not by operation of law, shall be void.

(e)The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement.  This
Agreement and the Award are subject to the provisions of the 2012 PIP and shall
be interpreted in accordance therewith.

(f)If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of Grantee’s employment agreement, employment
letter or other similar agreement, the terms and conditions of such agreement
shall control.

(g)This Award is intended to comply with section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder.  This Award shall be administered and interpreted to the extent
possible in a manner consistent with the intent expressed in this paragraph.  If
any compensation or benefits provided by this Award may result in the
application of section 409A of the Code, the Company shall, in consultation with
you, modify this Award as necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such section
409A of the Code or in order to comply with the provisions of section 409A of
the Code.  By signing this Agreement you acknowledge that if any amount paid or
payable to you becomes subject to section 409A of the Code, you are solely
responsible for the payment of any taxes and interest due as a result.

4

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

 

R.R. Donnelley & Sons Company

 

 

 

 

 

 

 

 

 

By:

[g201702232138393878273.jpg]

 

 

 

 

 

 

 

 

 

Name: Thomas Carroll

 

Title: EVP, Chief Human Resources Officer

 

 

All of the terms of this Award are accepted as of this _____ day of _________,
2014.

 

 

______________________________

Grantee:  

5

 